Citation Nr: 0109828	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  99-11 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran, his brother, and an acquaintance.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

In November 2000, this case was remanded to the RO for the 
purpose of scheduling a VA Travel Board hearing.  Such a 
hearing was conducted in February 2001, and the case has 
since been returned to the Board.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
respiratory disorder was denied in rating decisions issued in 
October 1970 and November 1995, and the veteran did not 
indicate disagreement with either decision within one year of 
notification.

2.  Evidence received since the November 1995 rating decision 
is new and bears directly and substantially on the question 
of whether the veteran incurred a respiratory disorder as a 
result of service.


CONCLUSIONS OF LAW

1.  The November 1995 rating decision denying the veteran's 
claim for service connection for a respiratory disorder is 
final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the November 1995 rating decision 
is new and material, and the veteran's claim for service 
connection for a respiratory disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & Supp. 2000); see also 38 C.F.R. 
§§ 20.302, 20.1103 (2000).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2000); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In an October 1970 rating decision, the RO denied the 
veteran's initial claim for service connection for 
"pneumonia, coughing, and nervousness."  The RO 
acknowledged that the veteran had been treated for 
tonsillitis and acute nasal pharyngitis during service but 
found no current evidence of residuals of these illnesses.  
The veteran was informed of this decision in the same month 
but did not indicate disagreement within one year; rather, in 
a December 1970 statement, he requested that his claim be 
changed from service connection to pension.  

In November 1995, the RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a respiratory disorder.  In this decision, the 
RO acknowledged current evidence of chronic obstructive 
pulmonary disease (COPD) but found that this disorder was not 
related to service.  The veteran was informed of this denial 
in the same month.  In January 1996, the RO received a letter 
from a friend of the veteran indicating that the veteran 
disagreed with the November 1995 rating decision, and, in a 
February 1996 letter, the RO informed the veteran's friend 
that his statement had not been accepted as a Notice of 
Disagreement and would not be unless the friend (apparently a 
county judge/executive) was appointed as the veteran's 
designated representative.  No response was received from the 
friend.  In a separate February 1996 letter, the RO informed 
the veteran of his friend's letter and the need for new and 
material evidence to reopen his claim.  However, the veteran 
did not respond until April 1997, more than one year after 
notification of the November 1995 rating decision.   As such, 
the November 1995 rating decision is final under 38 U.S.C.A. 
§ 7105(c) (West 1991), and the evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is the evidence added to the 
record since that decision. 

To that extent, the Board notes that the newly submitted 
evidence includes a February 2001 statement from Jennifer L. 
Friend, M.D., who noted that she had reviewed the veteran's 
"available military medical records."  This doctor 
discussed pertinent service medical records, though not 
specific post-service medical records, and concluded that the 
veteran's "medical conditions were the results of or 
contributed to during military service."  A diagnosis of 
COPD was also noted.  Given Dr. Friend's opinion, the Board 
finds that this new evidence bears directly and substantially 
on the question of whether the veteran incurred a respiratory 
disorder as a result of service.  Therefore, this evidence is 
new and material, and the veteran's claim of entitlement to 
service connection for a respiratory disorder is reopened.


ORDER

The veteran's claim of entitlement to service connection for 
a respiratory disorder is reopened, and, to that extent only, 
the appeal is granted.

REMAND

As the veteran's claim of entitlement to service connection 
for a respiratory disorder has been reopened, the VA has a 
duty to assist the veteran in the development of facts 
pertinent to this claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  To date, 
however, no such examination has been conducted.  A VA 
respiratory examination should be conducted by a doctor who 
has reviewed the veteran's entire claims file prior to the 
Board's adjudication of this claim.  

Also, during his February 2001 VA Travel Board hearing, the 
veteran reported treatment for respiratory problems at an 
unspecified VA hospital.  Records of such treatment should be 
obtained and added to the claims file.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993).

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide a list of VA 
medical facilities from which he has 
received treatment for his respiratory 
disorder.

2.  Then, the RO should contact all VA 
medical facilities listed by the veteran 
and request all records of medical 
treatment of the veteran.  All records 
received by the RO should be added to the 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
added to the claims file.

3.  Then, the RO should afford the 
veteran a VA respiratory examination to 
determine the etiology, nature, and 
extent of his current respiratory 
disorder.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  Particular attention 
should be addressed to the February 2001 
statement from Dr. Friend.  All necessary 
tests and studies should be performed.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that a current respiratory 
disorder is related to the veteran's 
period of active service.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to service connection for a 
respiratory disorder.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



